FOR PUBLICATION
              JUDICIAL COUNCIL
            OF THE NINTH CIRCUIT

IN RE COMPLAINT                            Nos. 09-90276,
OF JUDICIAL MISCONDUCT                           09-90277
                                                   and
                                                 09-90278

                                              ORDER

                   Filed January 12, 2011


                          ORDER

KOZINSKI, Chief Judge:

   Complainant, a pro se prisoner, filed a judicial misconduct
complaint against two district judges and a magistrate judge.
Instead of a brief statement of facts, he attached what appears
to be a complaint for a civil rights “tort action suit” he had
earlier tried to file with the Ninth Circuit’s clerk of court.
Complainants may not initiate a civil rights suit via the mis-
conduct procedure. The Judicial Council is not a court and has
no jurisdiction over civil actions. Compare 28 U.S.C.
§ 332(d), with id. §§ 1331, 1343(a). And, because the brief
statement of facts required to file a misconduct complaint
“must be prepared specifically for the misconduct proceed-
ing,” a complainant may not submit a document drawn up for
another purpose in lieu of such a statement. In re Complaint
of Judicial Misconduct, No. 09-90239, 2010 WL 5300813, at
*1 (9th Cir. Dec. 28, 2010).

   Because complainant submitted no statement of facts set-
ting forth his allegations of misconduct, he has made no alle-
gations of misconduct and the complaint must be dismissed.

                             667
668        IN RE COMPLAINT OF JUDICIAL MISCONDUCT
See 28 U.S.C. § 352(b)(1)(A)(i); In re Complaint of Judicial
Misconduct, 2010 WL 5300813, at *2.

   The sole purpose of the misconduct complaint procedure is
to identify and investigate allegations of misconduct against
federal judges. The only possible outcome of the proceedings,
should misconduct be shown, is corrective or disciplinary
action against the judge. Complainant may not obtain any
kind of personal relief such as a change to the judge’s ruling,
even if misconduct is ultimately shown. His request for
appointment of a “Philadelphia lawyer” therefore is dismissed
as beyond the purview of these proceedings. See 28 U.S.C.
§ 354(a)(2); Judicial-Conduct Rule 11(a). The charges against
a state judge are likewise dismissed. See Judicial-Conduct
Rule 4.

  DISMISSED.